 

Exhibit 10.138

 

THIS WARRANT AND THE EQUITY INTERESTS THAT MAY BE PURCHASED HEREUNDER HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE
SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD OR TRANSFERRED, OR OFFERED FOR
SALE OR TRANSFER, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION THEREUNDER OR
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS THEREOF.

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

No. 2016 - 17 July 21, 2016

 

Warrant

 

This Warrant (the "Warrant") certifies that, for value received, Little Harbor,
LLC, and its permitted transferees, successors and assigns (the "Holder"), is
entitled to purchase from TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada
corporation (the "Company"), Two Million One Hundred Sixty-Eight Thousand One
Hundred Seventy-Eight (2,168,178) shares of common stock of the Company (subject
to any adjustments pursuant to Section 3.3) issuable upon the full exercise of
this Warrant at the purchase price of $0.01 per share (the "Exercise Price"), at
any time prior to 5:00 P.M. Eastern Time on July 21, 2022 (the "Expiration
Date").

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 Definitions. As used in this Warrant, the following terms shall have
the following meanings:

 

"Applicable Law" means all provisions of laws, statutes, ordinances, rules,
regulations, permits, certificates or orders of any Governmental Authority
applicable to the Person in question or any of its assets or property, and all
judgments, injunctions, orders and decrees of all courts and arbitrators in
proceedings or actions in which the Person in question is a party or by which
any of its assets or properties are bound.

 

"Assignment Form" shall mean the assignment form attached as Annex 2 hereto.

 

"Affiliate" or "Affiliated" means, as applied to (i) any Person, directly or
indirectly, in which such Person holds, beneficially or of record, ten percent
(10%) or more of the equity of voting securities; (ii) any Person that holds, of
record or beneficially, ten percent (10%) or more of the equity or voting
securities of such Person; (iii) any director, officer, partner or individual
holding a similar position in respect of such Person; (iv) as to any natural
Person, any Person related by blood, marriage or adoption and any Person owned
by such Persons, including any spouse, parent, grandparent, aunt, uncle, child,
grandchild, sibling, cousin or in-law of such Person; or (v) any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

   

 

 

"Business Day" means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

 

"Company" shall have the meaning set forth in the Preamble.

 

"Current Holder’s Equity Interest" means Two Million One Hundred Sixty-Eight
Thousand One Hundred Seventy-Eight (2,168,178) shares of common stock of the
Company issuable upon the full exercise of this Warrant, minus any Equity
Interest previously issued pursuant to the exercise of this Warrant; the exact
amount of Current Holder’s Equity Interest at any time to be calculated as the
cumulative total Monthly Delayed Draw Loan Principal Amounts drawn under the
Note (as defined below) multiplied by .454545, rounded up to the nearest whole
number.

 

"Delivery Date" shall have the meaning given to such term in Section 3.2.

 

"Equity Interest" shall mean the interest of (i) a shareholder in a corporation,
(ii) a partner (whether general or limited) in a partnership (whether general,
limited or limited liability), (iii) a member in a limited liability company, or
(iv) any other Person having any other form of equity security or ownership
interest in any Person.

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

 

"Exchange Form" shall mean the exchange form attached as Annex 3 hereto.

 

"Executive Officer" shall mean, with respect to the Company, its Chief Executive
Officer, President, Chief Financial Officer or Chief Operating Officer.

 

"Exercise Form" shall mean the exercise form attached as Annex 1 hereto.

 

"Exercise Price" shall have the meaning set forth in the Preamble.

 

"Expiration Date" shall have the meaning set forth in the Preamble.

 

"GAAP" shall mean generally accepted accounting principles in the United States
as of the relevant date in question, consistently applied.

 

"Governmental Authority" means any arbitrator or any governmental authority,
agency, department, commission, bureau, board, instrumentality, court or
quasi-governmental authority having jurisdiction or supervisory or regulatory
authority over the Company.

 

"Holder" shall have the meaning set forth in the Preamble.

 

 2 

 

 

"Holder's Equity Interest" shall have the meaning given to such term in Section
3.3.

 

"Note" shall mean an Unsecured Delayed Draw Promissory Note dated July 21, 2016
in the maximum principal amount of up to $4,769,996 executed and delivered by
the Company by the Holder.

 

"Person" shall mean any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, or any other form of entity.

 

"Rights Agreement" shall have the meaning given to such term in Section 4.1.

 

"Securities Act" shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.

 

"Subsidiary" shall mean a corporation or other entity any of whose Equity
Interests having ordinary voting power (other than Equity Interests having such
power only by reason of the happening of a contingency) to elect a majority of
the directors of such corporation, or other Persons performing similar functions
for such entity, are owned, directly or indirectly, by such Person.

 

"Taxes" means all taxes, charges, fees, levies or other assessments, however
denominated and whether imposed by a taxing authority within or without the
United States, including all net income, gross income, gross receipts, sales,
use, ad valorem, goods and services, capital, transfer, franchise, profits,
license, withholding, payroll, employment, employer health, excise, estimated,
severance, stamp, occupation, property or other taxes, custom duties, fees,
assessments or charges of any kind whatsoever, together with any interest and
any penalties, additions to tax or additional amounts imposed by any taxing
authority whether arising before, on or after the date hereof.

 

"Warrant" or "Warrants" shall mean this Warrant.

 

"Warrant Register" shall have the meaning given to such term in Section 2.1.

 

SECTION 1.2 Interpretation. Unless the context of this Warrant clearly requires
otherwise, the masculine, feminine or neuter gender and the singular or plural
number shall be deemed to include the others whenever the context so requires.
Accounting terms used but not otherwise defined herein have the meanings given
to them under GAAP. The terms "include," "includes" and "including" shall be
deemed to be followed by the phrase "without limitation." The words "hereof,"
"herein," "hereunder," and similar terms in this Warrant refer to this Warrant
as a whole and not to any particular provision of this Warrant. References to
"Articles", "Sections," "Subsections," "Exhibits," "Preamble," "Annexes," and
"Schedules" are to articles, sections, subsections, exhibits, preamble, annexes
and schedules, respectively, of this Warrant, unless otherwise specifically
provided. References to "days" and "months" refer to calendar days and calendar
months unless otherwise expressly designated (i.e., business days or particular
30-day periods). The captions contained herein are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Warrant. The term "dollars" or "$" means United States Dollars.

 

 3 

 

 

ARTICLE II

 

FORM; EXCHANGE FOR WARRANTS; TRANSFER; TAXES

 

SECTION 2.1 Warrant Register. Each Warrant issued, exchanged or transferred
shall be registered in a warrant register (the "Warrant Register"). The Warrant
Register shall set forth the number of each Warrant, the name and address of the
holder thereof, and the Current Holder’s Equity Interest for which the Warrant
is then exercisable. The Warrant Register will be maintained by the Company and
will be available for inspection by the Holder at the principal office of the
Company or such other location as the Company may designate to the Holder in the
manner set forth in Section 5.1 hereof. The Company shall be entitled to treat
the Holder as the owner in fact thereof for all purposes and shall not be bound
to recognize any equitable or other claim to or interest in such Warrant on the
part of any other Person.

 

SECTION 2.2 Exchange of Warrants for Warrants.

 

(a)       The Holder may exchange this Warrant for another Warrant or Warrants
of like kind and tenor representing in the aggregate the right to purchase the
same Current Holder’s Equity Interest which could be purchased pursuant to the
Warrant being so exchanged. In order to effect an exchange permitted by this
Section 2.2, the Holder shall deliver to the Company such Warrant accompanied by
an Exchange Form in the form attached hereto as Annex 3 signed by the Holder
thereof specifying the number and denominations of Warrants to be issued in such
exchange and the names in which such Warrants are to be issued. Within ten (10)
Business Days of receipt of such a request, the Company shall issue, register
and deliver to the Holder thereof each Warrant to be issued in such exchange.

 

(b)       Upon receipt of evidence reasonably satisfactory to the Company (an
affidavit of the Holder, including indemnification reasonably acceptable to the
Company) of the ownership and the loss, theft, destruction or mutilation of any
Warrant or, in the case of any such mutilation, upon surrender of such Warrant,
the Company shall (at its expense) execute and deliver in lieu of such Warrant a
new Warrant of like kind and tenor representing the same rights represented by
and dated the date of such lost, stolen, destroyed or mutilated Warrant. Any
such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by any Person.

 

(c)       The Company shall pay all Taxes (other than any applicable income or
similar Taxes payable by a Holder of a Warrant) attributable to an exchange of a
Warrant pursuant to this Section 2.2; provided, however, that the Company shall
not be required to pay any Tax which may be payable in respect of any transfer
involved in the issuance of any Warrant in a name other than that of the Holder
of the Warrant being exchanged.

 

 4 

 

 

SECTION 2.3 Transfer of Warrant.

 

(a)       Subject to Section 2.3(c) hereof, each Warrant and the rights
thereunder may be transferred by the Holder thereof, in whole or in part, by
delivering to the Company such Warrant accompanied by a properly completed
Assignment Form in the form of Annex 2. Within ten (10) Business Days of receipt
of such Assignment Form the Company shall issue, register and deliver to the new
Holder, subject to Section 2.3(c) hereof a new Warrant or Warrants of like kind
and tenor representing in the aggregate the right to purchase the same Current
Holder’s Equity Interest which could be purchased pursuant to the Warrant being
transferred. In all cases of transfer by an attorney, the original power of
attorney, duly approved, or a copy thereof, duly certified, shall be deposited
and remain with the Company. In case of a transfer by executors, administrators,
guardians or other legal representatives, duly authenticated evidence of their
authority shall be produced and may be required to be deposited and remain with
the Company in its discretion.

 

(b)       Each Warrant issued in accordance with this Section 2.3 shall bear the
restrictive legend set forth on the face of this Warrant, unless the Holder or
transferee thereof supplies to the Company an opinion of counsel, reasonably
satisfactory to the Company, that the restrictions described in such legend are
no longer applicable to such Warrant.

 

(c)       The transfer of Warrants and any Equity Interest purchased thereunder
shall be permitted, so long as such transfer is pursuant to a transaction that
complies with, or is exempt from, the provisions of the Securities Act, and the
Company may require an opinion of counsel in form and substance reasonably
satisfactory to it to such effect prior to effecting any transfer of Warrants or
any Equity Interest purchased thereunder.

 

ARTICLE III

 

EXERCISE OF WARRANT; EXCHANGE FOR EQUITY INTEREST

 

SECTION 3.1 Exercise of Warrants. This Warrant shall not be exercisable unless
and until Maker fails to pay Holder the entire unamortized principal amount of
the Note and any accrued and unpaid interest thereon as of the Maturity Date (as
defined in the Note) or such earlier date as is required pursuant to an
Acceleration Notice (as defined in the Note) issued by Holder in accordance with
the terms thereof. On any Business Day after this Note first becomes
exercisable, but before the Expiration Date, the Holder may exercise this
Warrant, in whole or in part, by delivering to the Company this Warrant
accompanied by a properly completed Exercise Form in the form of Annex 1 and a
check in an aggregate amount equal to the applicable Exercise Price.

 

SECTION 3.2 Issuance of Equity Interest.

 

(a)       The Company represents and warrants that the authorized Equity
Interest of the Company consists solely of (i) 5,000,000,000 shares of common
stock, par value $0.001 per share, of which only 250,806,152 common shares have
been issued and remain outstanding as of the date hereof and (ii) 500,000,000
shares of preferred stock, none of which preferred shares have been issued as of
the date hereof. The shares of common stock of the Company issued and
outstanding as of the date hereof are duly authorized, validly issued, fully
paid and non-assessable. The delivery to the Holder of certificates representing
the Equity Interest that the Holder purchases pursuant to the exercise of this
Warrant shall grant to the Holder good and valid title to the Equity Interest
represented by such certificate, free and clear of any and all liens, pledges,
security interests, charges or encumbrances of any kind or nature or any option,
warrant or trust having the practical effect of any of the foregoing.

 

 5 

 

 

(b)      Immediately upon the exercise of this Warrant in accordance with
Section 3.1, the Company (the "Delivery Date") shall issue the Equity Interest
that the Holder has purchased pursuant to such exercise, deliver to the Holder
the certificates representing such Equity Interest and reflect the issuance of
such Equity Interest, which Equity Interest shall be duly authorized, validly
issued, outstanding, fully paid and non-assessable, in the Company’s shareholder
records (maintained by the Company or its duly appointed transfer agent),
whereupon the Holder shall be deemed for all purposes, effective as of the
Delivery Date, to be a holder of record and beneficial owner of the Equity
Interest that it has purchased pursuant to such exercise.

 

(c)      If a Holder shall exercise this Warrant for less than all of the Equity
Interest which could be purchased or received hereunder, the Company shall issue
to the Holder, within five (5) Business Days of the Delivery Date, a new Warrant
of like kind and tenor to this Warrant evidencing the right to purchase the
remaining Equity Interest represented by the Warrant. This Warrant shall be
cancelled upon surrender thereof pursuant to Section 3.1.

 

(d)      The Company shall pay all Taxes (other than any applicable income or
similar Taxes payable by a Holder of a Warrant) attributable to the initial
issuance of any Equity Interest upon the exercise or exchange of this Warrant or
any successor Warrant; provided, however, that the Company shall not be required
to pay any Tax which may be payable in respect of any transfer involved in the
issuance of a successor to this Warrant in a name other than that of the Holder
of the Warrant being exercised or exchanged.

 

(e)      Except as set forth in any document that is un-redacted and publicly
filed with the U.S. Securities and Exchange Commission, neither the Company nor
its Subsidiaries has any liabilities or obligations of any nature (whether
absolute, accrued, contingent or otherwise and whether due or to become due)
which are not fully reflected or reserved against on the balance sheet in
accordance with GAAP, except for liabilities and obligations incurred in the
ordinary course of business and consistent with past practice since the date
thereof.

 

SECTION 3.3 Adjustment of Holder’s Equity Interest and/or Exercise Price. The
Equity Interest issuable upon exercise of this Warrant (such Equity Interest is
referred to herein as the "Holder's Equity Interest") shall be subject to
adjustment from time to time in accordance with this Section 3.3.

 

SECTION 3.3.1 Issuance of Additional Equity Interest; Capital Reorganization or
Capital Reclassifications. If, at any time after the date hereof, the Equity
Interests of the Company shall be changed into or exchanged for a different
number or kind of shares of stock or other securities of the Company or of
another corporation, whether through reorganization, recapitalization, stock
split-up, combination of shares, merger or consolidation (including, without
limitation, any subdivision or combination of Equity Interest), then in each
case the Company shall cause effective provision to be made so that this Warrant
shall, effective as of the effective date of such event retroactive to the
record date, if any, of such event, be exercisable or exchangeable for the kind
and number of equity securities, cash or other property to which a holder of the
Equity Interest deliverable upon exercise or exchange of this Warrant would have
been entitled upon such event and any such provision shall include adjustments
in respect of such securities or other property that shall be equivalent to the
adjustments provided for in this Warrant with respect to such Warrant.

 

 6 

 

 

SECTION 3.3.2 Consolidations and Mergers; Dissolution.

 

(a)       If, at any time after the date hereof, the Company shall consolidate
with, merge with or into, or sell all or substantially all of its assets or
property to, another Person, then the Company shall cause effective provision to
be made so that each Warrant shall, effective as of the effective date of such
event retroactive to the record date, if any, of such event, be exercisable or
exchangeable for the kind and number of shares of stock, membership or other
equity interests, other securities, cash or other property to which a holder of
the Equity Interest deliverable upon exercise or exchange of such Warrant would
have been entitled upon such event. The Company shall not consolidate or merge
unless, prior to consummation, the successor corporation (if other than the
Company) assumes the obligations of this paragraph by written instrument
executed and mailed to the Holder at the Holder’s address set forth in Section
5.1. A sale or lease of all or substantially all the assets of the Company for a
consideration (apart from the assumption of obligations) consisting primarily of
securities is a consolidation or merger for the foregoing purposes.

 

(b)       In case a voluntary or involuntary dissolution, liquidation, or
winding up of the Company (other than in connection with a consolidation or
merger covered by subsection (a) above) is at any time proposed, the Company
shall give at least 30 days’ prior written notice to the Holder. Such notice
shall contain: (1) the date on which the transaction is to take place; (2) the
record date (which shall be at least 30 days after the giving of the notice) as
of which the Holder will be entitled to receive distributions as a result of the
transaction; (3) a brief description of the transaction; (4) a brief description
of the distributions to be made to the Holder as a result of the transaction and
(5) an estimate of the fair value of the distributions. On the date of the
transaction, if it actually occurs, this Warrant and all rights hereunder shall
terminate.

 

SECTION 3.3.3 Notice; Calculations; Etc. Whenever the Equity Interest issuable
hereunder shall be adjusted as provided in this Section 3.3, the Company shall
provide to the Holder a statement, signed by an Executive Officer, describing in
detail the facts requiring such adjustment and setting forth a calculation of
the Equity Interest applicable to each Warrant after giving effect to such
adjustment. All calculations under this Section 3.3 shall be made to the nearest
one hundredth of a cent or to the nearest one-tenth of a unit, as the case may
be.

 

 7 

 

 

ARTICLE IV

 

CERTAIN OTHER RIGHTS

 

SECTION 4.1 Registration Rights.

 

(a)      At any time at which this Warrant or the Equity Interest underlying the
same remains outstanding, upon the request of the Holder, the Company will enter
into a registration rights agreement with Holder (the "Rights Agreement"). Such
Rights Agreement shall provide that beginning October 1, 2015, if the Company is
eligible for the use of a registration statement on Form S-3, then the Holder
shall have the right to request an initial registration and thereafter on a
quarterly basis after such initial registration shall have been declared
effective by the U.S. Securities and Exchange Commission, registration of its
Equity Interests on Form S-3 or any similar short-form registration (each, a
"Demand Registration"). The Rights Agreement will provide that each request for
a Demand Registration shall specify the approximate number of Equity Interests
requested to be registered and that the Company shall cause a registration
statement on Form S-3 (or any successor form) to be filed within twenty (20)
days after the date on which the initial request is given and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective by the Commission as soon as practicable thereafter. The Rights
Agreement will provide that the Company may postpone for up to ninety (90) days
the filing or effectiveness of a registration statement for a Demand
Registration if the Company determines in its reasonable good faith judgment
that such Demand Registration would (i) materially interfere with a significant
acquisition, corporate reorganization or other similar transaction involving the
Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act. The Rights Agreement shall contain such other terms and
conditions applicable to the Holder no less favorable to the Holder than
registration rights made available to any other holder of any Equity Interest or
other equity security of the Company.

 

(b)      The rights to cause the Company to register Equity Interests pursuant
hereto may be assigned (but only with all related obligations) by the Holder in
a Qualified Assignment; provided, that, (i) the Company is, upon or within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the securities with respect to which such
registration rights are being assigned, (ii) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Warrant, (iii) such assignment shall be effective only if immediately following
such transfer the further disposition of such securities by transferee or
assignee is restricted under the Securities Act, and (iv) such assignment shall
be effective only if immediately following such transfer such Equity Interests
continue to be Equity Interests of the Company.

 

SECTION 4.2 Reservation of Underlying Shares.

 

(a)           The Company covenants at all times to reserve and keep available
out of its authorized shares of Common Stock, free from preemptive rights,
solely for the purpose of issue upon exercise of the Warrant as herein provided,
the maximum number of shares of Common Stock as shall then be issuable upon the
exercise of this Warrant. 

 

(b)           The Company covenants that all shares of Common Stock issued upon
exercise of the Warrant which shall be so issuable shall, when issued, be duly
and validly issued and fully paid and non-assessable, free from all taxes, liens
and charges with respect to the purchase and the issuance of the shares, and
shall not have any legend or restrictions on resale, except as required by the
Rights Agreement or hereby.

 

 8 

 

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.1 Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and shall be made by electronic mail, personal service, facsimile or
reputable courier service:

 

(a)If to the Company, to:

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

2255 Glades Road, Suite 342W

Boca Raton, FL 33431

Attention: Richard H. Neuwirth, Chief Legal Officer

Facsimile: (561) 441-2821

e-mail: RNeuwirth@twinlab.com

 

with a copy to:

 

WILK AUSLANDER LLP

1515 Broadway

New York, New York 10036

Attention: Joel I. Frank, Esq.

Facsimile: (212) 762-6380

e-mail: jfrank@wilkauslander.com

 

(b)If to the Holder, to:

 

Little Harbor, LLC

3133 Orchard Vista Drive SE

Grand Rapids, MI 49546

Attention: Mark J. Bugge, Secretary

Facsimile: (616) 808-2721

e-mail: Mark.Bugge@vaegr.com

 

Unless otherwise specifically provided herein, any notice or other communication
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of electronic mail or upon receipt of facsimile.

 

SECTION 5.2 No Voting Rights: Limitations of Liability. This Warrant shall not
entitle the holder thereof to any voting rights or, except as otherwise provided
or referenced herein, other rights of an equity owner of the Company. No
provision hereof, in the absence of affirmative action by the Holder to purchase
its Equity Interest, and no enumeration herein of the rights or privileges of
the Holder shall give rise to any liability of the Holder for the Exercise Price
of the Equity Interest acquirable by exercise hereunder or as a stockholder of
the Company.

 

 9 

 

 

SECTION 5.3 Amendments and Waivers. Any provision of this Warrant may be amended
or waived, but only pursuant to a written agreement signed by the Company and
the Holder.

 

SECTION 5.4 Severability. If any provision of this Warrant shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and shall not in any way affect or render invalid or
unenforceable any other provision of this Agreement, and such provision shall be
deemed to be restated to reflect the parties' original intentions as nearly as
possible in accordance with Applicable Law(s).

 

SECTION 5.5 Specific Performance. The Holder shall have the right to specific
performance by the Company of the provisions of this Warrant, in addition to any
other remedies it may have at law or in equity. The Company hereby irrevocably
waives, to the extent that it may do so under Applicable Law, any defense based
on the adequacy of a remedy at law which may be asserted as a bar to the remedy
of specific performance in any action brought against the Company for specific
performance of this Warrant by the Holder.

 

SECTION 5.6 Binding Effect. This Warrant shall be binding upon and inure to the
benefit of the Company, the Holder and their respective successors and assigns.

 

SECTION 5.7 Counterparts. This Warrant may be executed in several counterparts,
and/or by the execution of counterpart signature pages that may be attached to
one or more counterparts of this Warrant, and all so executed shall constitute
one agreement binding on all of the parties hereto, notwithstanding that all of
the parties hereto are not signatory to the original or the same counterpart. In
addition, any counterpart signature page may be executed by any party wherever
such party is located, and may be delivered by telephone facsimile or by
electronic mail in PDF format, and any such transmitted signature pages may be
attached to one or more counterparts of this Warrant, and such faxed or sent by
electronic mail signature(s) shall have the same force and effect, and be as
binding, as if original signatures had been executed and delivered in person.

 

SECTION 5.8 Entire Agreement. This Warrant and the Note, together with the other
documents and instruments entered into by the parties thereto in connection
therewith, constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respectto the subject matter hereof.

 

 10 

 

 

SECTION 5.9 Governing law. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
RULES AND PRINCIPLES. THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK COUNTY, NEW
YORK FOR THE PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER,
OR IN CONNECTION WITH, THIS WARRANT, AND IRREVOCABLY AGREE TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE PARTIES HEREBY
EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH THEY MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT ANY PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE PARTY HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS WARRANT.

 

SECTION 5.10 Expenses. The Company will promptly (and in any event within thirty
(30) days of receiving any statement or invoice therefor) pay all reasonable
fees, expenses and costs relating hereto, including, but not limited to, (i) the
cost of reproducing this Warrant, (ii) the fees and disbursements of counsel to
the Holder in preparing this Warrant, (iii) all transfer, stamp, documentary or
other similar Taxes, assessments or charges levied by any governmental or
revenue authority in respect hereof or any other document referred to herein,
(iv) fees and expenses (including, without limitation, reasonable attorneys'
fees) incurred in respect of the enforcement by the Holder of the rights granted
to the Holder under this Warrant, and (v) the expenses relating to the
consideration, negotiation, preparation or execution of any amendments, waivers
or consents requested by the Company pursuant to the provisions hereof, whether
or not any such amendments, waivers or consents are executed.

 

SECTION 5.11 Attorneys' Fees. In any action or proceeding brought by a party to
enforce any provision of this Warrant, the prevailing party shall be entitled to
recover the reasonable costs and expenses incurred by it or him in connection
therewith (including reasonable attorneys’ and paralegals’ fees and costs
incurred before and at any trial or arbitration and at all appellate levels), as
well as all other relief granted or awarded in such action or other proceeding.

 

SECTION 5.12 Filings. The Company shall, at its own expense, promptly execute
and deliver, or cause to be executed and delivered, to the Holder all
applications, certificates, instruments and all other documents and papers that
the Holder may reasonably request in connection with the obtaining of any
consent, approval, qualification, or authorization of any Federal, provincial,
state or local government (or any agency or commission thereof) necessary or
appropriate in connection with, or for the effective exercise of, the Warrant
(and/or any successor Warrant(s) hereto).

 

SECTION 5.13 Other Transactions. Nothing contained herein shall preclude the
Holder from engaging in any transaction, in addition to those contemplated by
this Warrant with the Company or any of its Affiliates in which the Company or
such Affiliate is not restricted hereby from engaging with any other Person.

 

 11 

 

 

SECTION 5.14 Waiver of Jury Trial. THE HOLDER AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS WARRANT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE HOLDER OR THE COMPANY.
THE COMPANY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE HOLDER ENTERING INTO THIS WARRANT.

 

SECTION 5.15 Headings. Section titles and captions contained in this Warrant are
inserted only as a matter of convenience and for reference. The titles and
captions in no way define, limit, extend or describe the scope of this Warrant
or the intent of any provision hereof.

 

SECTION 5.16 No Third-Party Beneficiaries. This Warrant is for the sole benefit
of the Company and the Holder and their respective successors and, in the case
of the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.

 

[Remainder of page intentionally left blank; signatures on following page]

 

 12 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Warrant to be duly executed
and delivered by an authorized officer, all as of the date and year first above
written.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.,
a Nevada corporation         By: /s/ Naomi Whittel   Name: Naomi Whittel  
Title:   Chief Executive Officer

 

Signature Page To Warrant 2016 - 17

 

 13 

 

 

ACKNOWLEDGED AND AGREED:       Little Harbor, LLC         By: /s/ Mark J. Bugge
Name: Mark J. Bugge   Title: Secretary  

 

Signature Page To Warrant 2016 – 17

 

 14 

 

 

ANNEX 1

 

ELECTION TO EXERCISE FORM

 

(To Be Executed By the Holder of This Warrant

 

In Order to Exercise This Warrant)

 

The undersigned hereby irrevocably elects to exercise the right covered by this
Warrant to purchase ____________________ of the Equity Interest of TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation, according to the conditions
hereof and herewith makes payment in full of the Exercise Price with respect to
such Equity Interest.

 

        Signature                             Address  

 

Dated: ________________

 

   

 

 

ANNEX 2

 

ASSIGNMENT FORM

 

(To Be Executed By the Holder of This Warrant

 

In Order to Assign This Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________ this Warrant and all rights evidenced thereby and
does irrevocably constitute and appoint ___________________, attorney, to
transfer the said Warrant on the books of TWINLAB CONSOLIDATED HOLDINGS, INC., a
Nevada corporation.

 

        Signature                             Address  

 

Dated: __________________

 

   

 

 

ANNEX 3

 

EXCHANGE FORM

 

(To Be Executed By the Holder of This Warrant

 

In Order to Exchange and Assign This Warrant)

 

The undersigned hereby irrevocably elects to exchange this Warrant to purchase
________________, of the Equity Interest of TWINLAB CONSOLIDATED HOLDINGS, INC.,
a Nevada corporation, for ___________ Warrants to purchase the Equity Interest
of TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation, set forth below to
the Persons named and hereby sells, assigns and transfers unto such Persons that
portion of this Warrant represented by such new Warrants and all rights
evidenced thereby and does irrevocably constitute and appoint
____________________, attorney, to exchange and transfer this Warrant as
aforesaid on the books of TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada
corporation.

 

Equity Interest   Assignee           ____________               ____________    
              Signature  

 

                    Address  

 

FOR USE BY THE COMPANY ONLY:

 

This Warrant No. __ cancelled (or transferred or exchanged) this ________ day of
_____________, ____________ of the Equity Interest of TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation, issued therefor in the name of ____
___________ Warrant No. ___ for ________, of the Equity Interest of TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation, in the name of
_________________________.

 

Dated: _________________

 

   

